DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the amendment filed on June 21, 2022.  Claim 1 was previously pending consideration.  Per the received amendment, claim 1 has been cancelled and claims 2-19 have been newly added.
2.	Claims 2-19 are currently pending consideration.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 2-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (U.S. Patent Pub. No. US 2010/0100743) in view of Jahanbakhsh (U.S. Patent Pub. No. US 2018/0336202).

Regarding claim 2, Ali discloses: 
A computer-implemented method comprising: 
importing message information into a block, the message information corresponding to a message composed by a first user (paragraphs 0049, 0055:  emailing an electronic document to all the users); 
generating a secure link that corresponds to the composed message (paragraphs 0049, 0055:  emailing a URL for accessing an electronic document to each signer); 
sharing the composed message with a second user that receives the secured link (paragraphs 0049, 0055:  emailing a URL for accessing a document to each signer one at a time).  

Ali does not explicitly disclose importing the message information in a block on a blockchain and sharing the composed message includes automatically executing a smart contract that is maintained on the blockchain.  In an analogous art, Jahanbakhsh discloses sending a link to an electronic document and sending the signed document to mining nodes to incorporate the document into the blockchain (paragraph 0137).  Jahanbakhsh discloses that past business services may be asserted by creating a transaction or smart contract having metadata (paragraph 0137).  It would have been obvious to incorporate the document into a block on a blockchain as is performed in Jahanbakhsh in order to create a verified record of the document (Jahanbakhsh: paragraph 0137).  

Claim 3 is rejected as applied above in rejecting claim 2.  Furthermore, Ali discloses: 
The method of claim 2, wherein sharing the composed message includes enabling, based on the smart contract, the second user to perform one or more transactions with respect to a document that is included with the message (paragraph 0049:  allowing further users to sign the document). 

Claim 4 is rejected as applied above in rejecting claim 3.  Furthermore, Ali discloses: 
The method of claim 3, wherein the one or more transactions include (i) editing or marking up the document, (ii) commenting on the document, or (iii) electronically signing the document (paragraph 0049:  allowing further users to sign the document).

Claim 5 is rejected as applied above in rejecting claim 2.  Furthermore, Jahanbakhsh discloses: 
The method of claim 2, further comprising: 
creating a new block on the blockchain to store a new version of the document, wherein the new version of the document stores includes data corresponding to the transaction (paragraph 0137:  creating a block for the signed document). 

Claim 6 is rejected as applied above in rejecting claim 2.  Furthermore, Jahanbakhsh discloses: 
The method of claim 2, wherein the method further comprises: providing a plugin for the first user to trigger importing of the message information to a network system on which the blockchain is maintained (paragraph 0141:  plugin can verify the document). 

Claim 7 is rejected as applied above in rejecting claim 6.  Furthermore, Jahanbakhsh discloses: 
The method of claim 6, wherein the plugin is web-based (paragraph 0141:  plugin can verify the document).

Claim 8 is rejected as applied above in rejecting claim 2.  Furthermore, Ali discloses: 
The method of claim 2, wherein generating the secure link includes replacing a composed message of the first user with the secure link (paragraphs 0049, 0055:  emailing a URL for accessing a document to each signer one at a time).  

Claim 9 is rejected as applied above in rejecting claim 2.  Furthermore, Ali discloses: 
The method of claim 2, wherein the message corresponds to an email (paragraphs 0049, 0055:  emailing a URL for accessing a document to each signer one at a time).  

Regarding claim 11, Ali discloses: 
A network system comprising: 
one or more servers configured to perform operations that include: 
importing message information into a block, the message information corresponding to a message composed by a first user (paragraphs 0049, 0055:  emailing an electronic document to all the users); 
generating a secure link that corresponds to the composed message (paragraphs 0049, 0055:  emailing a URL for accessing an electronic document to each signer);  
sharing the composed message with a second user that receives the secured link; 
wherein sharing the composed message includes automatically executing a smart contract that is maintained on the blockchain (paragraphs 0049, 0055:  emailing a URL for accessing a document to each signer one at a time).  

Ali does not explicitly disclose importing the message information in a block on a blockchain and sharing the composed message includes automatically executing a smart contract that is maintained on the blockchain.  In an analogous art, Jahanbakhsh discloses sending a link to an electronic document and sending the signed document to mining nodes to incorporate the document into the blockchain (paragraph 0137).  Jahanbakhsh discloses that past business services may be asserted by creating a transaction or smart contract having metadata (paragraph 0137).  It would have been obvious to incorporate the document into a block on a blockchain as is performed in Jahanbakhsh in order to create a verified record of the document (Jahanbakhsh: paragraph 0137).  

Claim 12 is rejected as applied above in rejecting claim 11.  Furthermore, Ali discloses: 
The network system of claim 11, wherein sharing the composed message includes enabling, based on the smart contract, the second user to perform one or more transactions with respect to a document that is included with the message (paragraph 0049:  allowing further users to sign the document).
Claim 13 is rejected as applied above in rejecting claim 12.  Furthermore, Ali discloses: 
The network system of claim 12, wherein the one or more transactions include (i) editing or marking up the document, (ii) commenting on the document, or (iii) electronically signing the document (paragraph 0049:  allowing further users to sign the document).

Claim 14 is rejected as applied above in rejecting claim 11.  Furthermore, Jahanbakhsh discloses: 
The network system of claim 11, further comprising: 
creating a new block on the blockchain to store a new version of the document, wherein the new version of the document stores includes data corresponding to the transaction (paragraph 0137:  creating a block for the signed document).

Claim 15 is rejected as applied above in rejecting claim 11.  Furthermore, Jahanbakhsh discloses: 
The network system of claim 11, wherein the network system further comprises:
providing a plugin for the first user to trigger importing of the message information to a network system on which the blockchain is maintained (paragraph 0141:  plugin can verify the document). 

Claim 16 is rejected as applied above in rejecting claim 15.  Furthermore, Jahanbakhsh discloses: 
The network system of claim 15, wherein the plugin is web-based (paragraph 0141:  plugin can verify the document). 

Claim 17 is rejected as applied above in rejecting claim 11.  Furthermore, Ali discloses: 
The network system of claim 11, wherein generating the secure link includes replacing a composed message of the first user with the secure link (paragraphs 0049, 0055:  emailing a URL for accessing a document to each signer one at a time).  

Claim 18 is rejected as applied above in rejecting claim 11.  Furthermore, Ali discloses: 
The network system of claim 11, wherein the message corresponds to an email (paragraphs 0049, 0055:  emailing a URL for accessing a document to each signer one at a time).  

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (U.S. Patent Pub. No. US 2010/0100743) in view of Jahanbakhsh (U.S. Patent Pub. No. US 2018/0336202) in further in view of Follis (U.S. Patent Pub. No. US 2015/0213404).

Claim 10 is rejected as applied above in rejecting claim 2.  Furthermore, the combination of Ali and Jahanbakhsh does not explicitly disclose wherein the message corresponds to a text message.  In an analogous art, Follis discloses that any sort of electornic messaes can be sent (e-mail or text message) that includes a link to access and sign a document (paragraph 0051).  It would have been obvious to one of ordinary skill in the art to include text messages as a sort of message which can be used so that signers can be notified through different electronic means (Follis:  paragraph 0051). 

Claim 19 is rejected as applied above in rejecting claim 11.  Furthermore, the combination of Ali and Jahanbakhsh does not explicitly disclose wherein the message corresponds to a text message.  In an analogous art, Follis discloses that any sort of electornic messaes can be sent (e-mail or text message) that includes a link to access and sign a document (paragraph 0051).  It would have been obvious to one of ordinary skill in the art to include text messages as a sort of message which can be used so that signers can be notified through different electronic means (Follis:  paragraph 0051).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
09/09/2022Primary Examiner, Art Unit 3649